DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 20 recites a “computer-readable medium carrying instructions”. The broadest reasonable interpretation of the claim covers the signal per se. Therefore the claim is non-statutory. Claim 21 recites a “carrier medium carrying image data”. The broadest reasonable interpretation of the claim covers the signal per se.  In addition, the carried “image data” is non-functional descriptive material. Therefore the claim is non-statutory.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-17, and 19 of U.S. 11,189,090 B1. Although the claims 

17/098198
11,189,090 B1
1. A computer-implemented method for use in a computer-generated image generating system for generating a surface-aware spline relative to a first representation of a curved surface, the computer-implemented method comprising:
 obtaining the first representation of the curved surface in a three-dimensional (3D) space; 


obtaining a first input representing a first position of a starting point of the surface-aware spline that is on, or relative to, the curved surface;
 obtaining a second input representing a next point of the surface-aware spline; 

generating a second representation of the surface-aware spline comprising at least two vertices, including a first vertex and a second vertex, the second representation including a starting vertex corresponding to the starting point and a next vertex corresponding to the next point; determining a first projection point corresponding to a first projection of the first vertex onto the curved surface; 
determining a second projection point corresponding to a second projection of the second vertex onto the curved surface; 
determining new points corresponding to equal distance points for the first vertex and the second vertex aligned with the first and second projection points;

 from the new points, determining a bending rigid transformation; and 


adjusting the second representation based on a transformation of the new points using the bending rigid transformation.

 accessing the first data structure representing the curved surface in a three-dimensional (3D) space represented by the computer modeling system; 
receiving a first input of a starting point of the surface-aware spline in the 3D space relative to the curved surface;

 receiving a second input of an additional point for the surface-aware spline in the 3D space relative to the curved surface; 


projecting the first vertex onto the curved surface;
 

projecting the second vertex onto the curved surface; 


determining new points corresponding to equal distance points for the first vertex and the second vertex aligned with the projected first vertex and the projected second vertex; 
from the new points and the curved surface, determining a bending rigid 
 adjusting the second data structure based on transforming the new points using the bending rigid transformation; receiving a user interface widget position in the 3D space relative to the curved surface; and determining heights between vertices and corresponding projection points of the surface-aware spline based on an attraction force between the first vertex and the user interface widget position.

1,10,19
2-3,11-12
2-3,11-12
4,13
1,10,19
5-9,14-18
4-8,13-17

It is seen that the conflicting claim 1 recites all limitations of the instant claim 1. The instant claims 10 and 19 are the obvious variants of the instant claim 1. The conflicting claims 10 and 19 are obvious variants of the conflicting claim 1. All other claims are in the similar natures. Therefore the instant claims and the conflicting claims are not patentably distinct from each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-11, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav et al (U.S. Pub. 2014/0164998 A1), and in view of Borac et al (U.S. Pub. 2009/0091575 A1).
Regarding claim 1, Jadhav et al teaches a computer-implemented method for use in a computer-generated image generating system for generating a surface-aware spline relative to a first representation of a curved surface, the computer-implemented method (Figs. 4, and 7, and related descriptions), the computer-implemented method comprising: 
        obtaining the first representation of the curved surface in a three-dimensional (3D) space (Fig. 4, paragraph [0087], surface; paragraph [0025], 3D space); 
        obtaining a first input representing a first position of a starting point of the surface-aware spline that is on, or relative to, the curved surface (paragraphs [0060], [0083], [0087], “In step 1005 first user input is received for selecting one of the first point 210 and the second point 220 as the starting point of the trajectory and defining the other one of the first point 210 and the second point 220 as the end point.”); 
        obtaining a second input representing a next point of the surface-aware spline (paragraphs [0060], [0083], [0087], “In step 1005 first user input is received for selecting one of the first point 210 and the second point 220 as the starting point of the trajectory and defining the other one of the first point 210 and the second point 220 as the end point.”); 
        generating a second representation of the surface-aware spline comprising at least two vertices, including a first vertex and a second vertex, the second representation including a starting vertex corresponding to the starting point and a next vertex corresponding to the next point (Fig. 4, 200);
       determining a first projection point corresponding to a first projection of the first vertex onto the curved surface; determining a second projection point corresponding to 
      determining new points corresponding to equal distance points for the first vertex and the second vertex aligned with the first and second projection points (Figs. 4-5; paragraphs [0067]-[0068], “The two steering points 211,221 can be used to tweak the desired trajectory 200 which changes the trajectory per the user's wish-list offering him/her an instant gratification on the way of selection on the map-based content exploration. Hereto at least one of the first steering point 211 and the second steering point 221 is moved and the mathematical spline function is used to recalculate the coordinates of the intermediate points 230. The updated trajectory 200 is displayed, possibly in real time.”). 
However, Jadhav et al does not explicitly teach, from the new points, determining a bending rigid transformation; and adjusting the second representation based on a transformation of the new points using the bending rigid transformation.
Borac et al, in the same field of endeavor, teaches, from the new points, determining a bending rigid transformation; and adjusting the second representation based on a transformation of the new points using the bending rigid transformation t+1.” Paragraphs [0027], [0028], transformation. The links are rigid and appear to have the same lengths. Note: A bending rigid transformation is not clearly defined in the claim and the specification. It appears that using bending and rigid at the same time is contradictory. Therefore the term “bending rigid transformation” is interpreted as applying a locally rigid transformation to an overall curved or bending object.). As Jadhav et al and Borac et al are combined, that is, simulating the movement of the curve as in Jadhav et al by using the technique in Borac et al, one would obtain the claimed features. The implementation of the combination may be done by combining the relevant computational modules. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Jadhav et al and Borac et al by, from the new points, determining a bending rigid transformation; and adjusting the second representation based on a transformation of the new points using the bending rigid transformation.
Regarding claim 2, Jadhav et al teaches wherein the starting point is on the curved surface. (Fig. 4, 210; paragraph [0025], 3D space).
Regarding claim 5, Jadhav et al teaches wherein the next point is a terminus point of the surface-aware spine (paragraphs [0060]- [0061], “The start point could be any of the two points 210 and 220. The point that is selected by the user, e.g. by clicking on it, becomes the start point. The end point if not selected by the user then automatically becomes the end-point.”).
Regarding claim 6, Jadhav et al teaches further comprising: modifying at least one point along the surface-aware spline between the starting point and the terminus point using one of a second position of the at least one point or an attraction point for 
Regarding claim 7, the combination of Jadhav et al and Borac et al suggests further comprising determining a normal plane to the curved surface at the starting point in a 3D space; determining a starting point tangent plane that runs through the starting point based at least on the normal plane; and adjusting a curvature of the surface-aware spline by the starting point tangent plane (In Borac et al: paragraphs [0049]-[0051], normal components and tangent components of various quantities are calculated at the collision positions on the surface. The starting point is one of the positions. Therefore determining the normal plane and the tangent plane at the starting point is required in Borac et al.).
Regarding claim 8, the combination of Jadhav et al and Borac et al suggests further comprising: obtaining an ending point tangent plane that runs through the next point based at least on a constraint provided with the second input, wherein the next point comprises an ending point for the surface-aware spine; and adjusting a curvature of the surface-aware spine by the ending point tangent plane (In Borac et al: paragraphs [0049]-[0051], normal components and tangent components of various quantities are calculated at the collision positions on the surface, which is a constraint. Therefore 
Regarding claim 9, the combination of Jadhav et al and Borac et al suggests further comprising: obtaining a third representation of a velocity value assigned to the starting point as an additional initial constraint; and adjusting a curvature of the surface-aware spine by the velocity value (Borac et al: paragraph [0025], v0).
Claims 10-11, and 14-18 recite a computer system for generating a surface-aware spine relative to a first representation of a curved surface in a computer modeling process, the computer system comprising: at least one processor; and a computer-readable medium storing instructions, which when executed by the at least one processor, causes the computer system to perform operations as in claims 1-2, and 5-9. The combination of Jadhav et al and Borac et al suggests a computer system for generating a surface-aware spine relative to a first representation of a curved surface in a computer modeling process, the computer system comprising: at least one processor; and a computer-readable medium storing instructions, which when executed by the at least one processor, causes the computer system to perform operations as in claims 1-2, and 5-9 (Jadhav et al: paragraph [0109]; claim 29: computer system, processor, memory, etc. Also see rejection of claims 1-2 and 5-9 above.).
Regarding claim 19, the combination of Jadhav et al and Borac et al suggests
non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, causes the computer system to carry out the computer-implemented method of claim 1 (Jadhav et al: paragraph 
Regarding claim 20, the combination of Jadhav et al and Borac et al suggests
a computer-readable medium carrying instructions, which when executed by at least one processor of a computer system, causes the computer system to carry out the computer-implemented method of claim 1 (Jadhav et al: paragraph [0109]; claim 29: computer system, processor, memory, etc. Also see rejection of claim 1 above.).
Regarding claim 21, the combination of Jadhav et al and Borac et al suggests
a carrier medium carrying image data that includes pixel information generated according to the computer-implemented method of claim 1 (Jadhav et al: paragraph [0109]; claim 29: computer system, processor, memory, etc. Also see rejection of claim 1 above.).
Claims 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav et al, and in view of Borac et al, as applied to claims 1, and 10 above, and further in view of Audoly et al (U.S. Pub 2010/0299106 A1).
Regarding claims 3, and 12, the combination of Jadhav et al and Borac et al remains as applied to claims 1, and 10 above, respectively.  However, the combination does not show wherein adjusting comprises computing a curvature-compensated operator.
Audoly et al, also in the same field of endeavor, teaches wherein adjusting comprises computing a curvature-compensated operator (paragraphs [0094]-[0095], [0099]-[0101]. The equation of motion (6) includes information of curvature κi n. “Zero natural curvatures (καn=0 for α=1, 2) model straight hair. Nonzero values will result in .
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if other rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art references above disclose various limitations of the claims, including their parent claims. However, the prior art failed to disclose all limitations of the claims, and to show the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.